EXHIBIT 21.1 Subsidiaries of the Registrant State in Which Incorporated Vermont Electric Power Company, Inc. (a) Vermont Vermont Transco LLC (a) Vermont Vermont Yankee Nuclear Power Corporation Vermont C.V. Realty, Inc. (b) Vermont Central Vermont Public Service Corporation -East Barnet Hydroelectric, Inc. (b) Vermont Catamount Resources Corporation (b) (c) Vermont (a) Separate financial statements will be filed under Regulation S-X 3-09, which sets forth the requirement for filing separate financial statements of subsidiaries not consolidated.The investments in Vermont Electric Power Company Inc. and Vermont Transco LLC meet certain 'significance' tests pursuant to Rule 3-09 of SEC Regulation S-X in 2009. (b) Included in consolidated financial statements (c) Catamount Resources Corporation has one wholly owned subsidiary operating in the United States.
